
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2




INVESTORS RIGHTS AGREEMENT

by and between

PROSPECT GLOBAL RESOURCES INC.

and

THE INVESTORS NAMED HEREIN

Dated as of November 29, 2012



--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

ARTICLE I

 

GOVERNANCE

  2

1.1

 

Composition of the Board of Directors

 
2

1.2

 

Committees. 

  3

1.3

 

Consent Rights

  4

1.4

 

Good Faith Dealing

  7

1.5

 

Termination of Investors Group Rights

  7

ARTICLE II

 

OTHER COVENANTS

 
7

2.1

 

Preemptive Rights

 
7

2.2

 

Information Rights

  8

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 
9

3.1

 

Representations and Warranties of the Investors

 
9

3.2

 

Representations and Warranties of the Company

  10

ARTICLE IV

 

REGISTRATION

 
10

4.1

 

Demand Registrations

 
10

4.2

 

Piggyback Registrations

  11

4.3

 

Shelf Registration Statement

  13

4.4

 

Registration Procedures

  13

4.5

 

Registration Expenses

  16

4.6

 

Participation in Underwritten Registrations

  16

4.7

 

Rule 144 and 144A and Regulation S

  17

4.8

 

Holdback

  17

4.9

 

Furnishing Information

  17

ARTICLE V

 

INDEMNIFICATION

 
18

5.1

 

Indemnification

 
18

ARTICLE VI

 

DEFINITIONS

 
20

6.1

 

Defined Terms

 
20

6.2

 

Terms Generally

  24

ARTICLE VII

 

MISCELLANEOUS

 
25

7.1

 

Term

 
25

7.2

 

Investors Group Actions

  25

7.3

 

Amendments and Waivers

  25

7.4

 

Successors and Assigns

  25

7.5

 

Severability

  25

7.6

 

Counterparts

  25

7.7

 

Entire Agreement

  26

7.8

 

Governing Law; Jurisdiction

  26

7.9

 

WAIVER OF JURY TRIAL

  26

7.10

 

Specific Performance

  26

7.11

 

No Third-Party Beneficiaries

  26

7.12

 

Notices

  26

7.13

 

Stock Dividends, Etc. 

  27

7.14

 

Effectiveness

  27

--------------------------------------------------------------------------------





        INVESTORS RIGHTS AGREEMENT, dated as of November 29, 2012 (as may be
amended from time to time, this "Agreement"), by and between Prospect Global
Resources Inc., a Nevada corporation (the "Company"), and the investors named in
Schedule A hereto (each, an "Investor" and collectively, the "Investors Group").


W I T N E S S E T H:


        WHEREAS, simultaneously with the execution and delivery of this
Agreement by the parties hereto, the Company and each of the Investors entered
into a Securities Purchase Agreement (as may be amended from time to time, the
"Purchase Agreement") pursuant to which, among other things, the Company has
agreed to issue to the Investors and/or Affiliates thereof (a) the Notes (as
defined in the Purchase Agreement), which Notes may be converted into shares of
common stock, par value $0.001 per share ("Common Stock"), of the Company,
(b) the Apollo Warrants (as defined in the Purchase Agreement), (c) the Apollo
Preferred Shares (as defined in the Purchase Agreement), and (d) under certain
circumstances, shares of Common Stock (the shares of Common Stock, the Notes,
the shares of Common Stock into which such Notes are convertible into and for
which such Apollo Warrants are exercisable and the Apollo Preferred Shares, are
collectively referred to herein as the "Securities") and (d) certain royalty
interests in the Company; and

        WHEREAS, each of the parties hereto wishes to set forth in this
Agreement certain terms and conditions regarding the Investors' ownership of the
Securities; and

        WHEREAS, this Agreement (a) shall become effective as of the Closing (as
defined in the Purchase Agreement) or (b) shall automatically terminate (and be
of no further force and effect) if the Purchase Agreement is terminated prior to
the Closing.

        NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:


ARTICLE I

GOVERNANCE


        1.1    Composition of the Board of Directors.    

        (a)   Following the Closing and until the Charter Designation
Termination Date, the Company shall take all actions necessary to preserve, and
ensure the continuation of, the rights of the Preferred Share Purchaser (or, in
the event the Preferred Share Purchaser has transferred any Apollo Preferred
Shares to any of its Affiliates, the rights of the Majority Holders) to elect
directors to the Company's board of directors (the "Board") pursuant to and in
accordance with the articles of incorporation of the Company (as amended by the
Certificate of Designation (as defined in the Purchase Agreement)) (the "Charter
Designation Rights"), including, without limitation, by nominating for election
(with respect to the Charter Designations Rights) the Persons proposed by the
Preferred Share Purchaser (or, in the event the Preferred Share Purchaser has
transferred all of the Apollo Preferred Shares to any of its Affiliates, the
Majority Holders) pursuant to Section 1.1(c) below or otherwise.

        (b)   From and after the Charter Designation Termination Date and until
an Investor Rights Termination Event, the Preferred Share Purchaser (or an
Affiliate thereof designated by the Preferred Share Purchaser) shall have the
right to appoint one observer on the Board (the "Board Observer") so long as it
and/or its Affiliates hold any Securities (it being understood that a Board
Observer shall have all the rights (other than voting rights) of a director on
the Board, including (i) the right to attend all meetings of the Board as an
observer, (ii) the right to receive advance notice of each meeting, including
such meeting's time and place, at the same time and in the same manner as such
notice is

2

--------------------------------------------------------------------------------



provided to the members of the Board, (iii) the right to receive copies of all
materials, including notices, minutes, consents and regularly compiled financial
and operating data distributed to the members of the Board at the same time as
such materials are distributed to the Board, and to access the same information
concerning the business and operations of the Company, and (iv) the right to
discuss the affairs, finances and accounts of the Company with, and to make
proposals and furnish advice with respect thereto, to the Board without voting).

        (c)   The Preferred Share Purchaser (or, in the event the Preferred
Share Purchaser has transferred all of the Apollo Preferred Shares to any of its
Affiliates, the Majority Holders) shall notify the Company of the identity of
the proposed Investor Directors, in writing, no later than reasonably promptly
after such information is reasonably requested by the Board or any committee
thereof responsible for the nomination of directors for inclusion in (x) a proxy
or information statement for a meeting of shareholders (or action by written
consent) or (y) any other documents or reports to be filed by the Company with
the SEC, together with all information about the proposed Investors Directors as
shall be reasonably requested by the Board or any committee thereof responsible
for the nomination of directors; provided, however, that in no event shall the
Company require more information from the Preferred Share Purchaser or the
Majority Holders regarding the proposed Investor Directors than is required for
any other person nominated for election to the Board; provided, further, that in
the event the Preferred Share Purchaser or the Majority Holders, as applicable,
fails to provide any such notice, the persons then serving as the Investor
Directors shall be deemed to be the proposed Investor Directors nominated for
election for such meeting or written consent for purposes of this
Section 1.2(c).

        (d)   Upon the request of the Preferred Share Purchaser, the Company
shall cause one or more Investor Directors elected or serving in connection with
the Charter Designation Rights to be appointed or elected to the boards of
directors (or similar governing bodies) of any or all of the other Group
Companies, such that the Investor Directors' representation on such boards will
be proportionate to the Investor Directors' representation on the Board at such
time.

        (e)   The provisions of the Certificate of Designation and this
Article I are intended to provide the Preferred Share Purchaser and its
Affiliates with the minimum Board representation rights set forth herein.
Nothing in the Certificate of Designation or this Agreement shall prevent the
Company from having a greater number of nominees or designees of the Preferred
Share Purchaser and its Affiliates on the Board than otherwise provided herein.

        (f)    If the Company at any time after the Closing becomes eligible for
the "controlled company" exception under the rules of the Principal Market as a
result of the Investor Percentage Interest exceeding fifty percent (50%), the
Company shall, upon the request of the Preferred Share Purchaser, take any and
all action necessary to qualify the Company for such exception.

        (g)   If, after the date hereof, there is a change in applicable Law or
the rules of the Principal Market that prohibits the Charter Designation Rights,
then the Company shall use reasonable best efforts to remove such prohibitions
and, if it is unsuccessful in doing so, the Company and the Preferred Share
Purchaser will discuss in good faith amendments to the terms of the Certificate
of Designation to remove such prohibition (it being acknowledged that in no
event will the Preferred Share Purchaser be obligated to accept a lesser number
of directors than a number equal to the Investor Percentage Interest multiplied
by the outstanding number of directors on the Board).

        1.2    Committees.    From and after the Closing and until such time as
the Preferred Share Purchaser (or the Majority Holders, as applicable) is no
longer entitled to elect at least two members of the Board pursuant to the
Charter Designation Rights, the Preferred Share Purchaser (or the Majority
Holders, as applicable) shall be entitled to designate and appoint (and the
Company shall cause such appointment (and the other appointments referred to in
this Section 1.2) to occur and become effective) Investor Directors to serve on
all of the committees of the Board in proportion to

3

--------------------------------------------------------------------------------



the Investor Directors' overall representation on the Board (rounded up or down
to the nearest whole number); provided that the Preferred Share Purchaser (or
the Majority Holders, as applicable) shall be entitled to designate and appoint
at least one member to each committee so long as it is entitled to elect at
least one member to the Board. In the event that an insufficient number of
Investor Directors meet the eligibility requirements mandated by applicable Law
or applicable national securities exchange rules (in either case from which the
Company is not then exempt, by reason of operating under an applicable
controlled company exemption or otherwise), the Preferred Share Purchaser (or
the Majority Holders, as applicable) shall be entitled to designate and appoint
a number of Investor Directors to such committee in a non-voting observer
capacity as it would have been able to designate as full members in the absence
of such ineligibility. Each such observer shall have the same rights as a
director (other than voting rights), including the right to participate in all
deliberations of each committee. Observers shall not be counted towards a
quorum. The Company shall send to each such observer the notice of the time and
place of such meeting in the same manner and at the same time as it shall send
such notice to the committee members. The Company shall also provide to each
such observer copies of all notices, reports, minutes and consents at the time
and in the manner as they are provided to the committee members.

        1.3    Consent Rights.    From and after the Closing, the Company shall
not, and shall cause each of its subsidiaries to not (the Company and its
current and future subsidiaries together, the "Group Companies"), take, enter
into or effectuate any of the following actions or transactions without the
prior written approval of the Preferred Share Purchaser (provided that (x) the
consent rights set forth below shall not be applicable for so long as the
Investor Percentage Interest is less than the Initial Threshold, and (y) the
consent rights set forth below (except for the consent rights set forth in
subsections (a), (c), (d), (e), (f), (o), (p), (q), (r) (solely with respect to
the Chief Executive Officer), (s) and (t) (solely with reference to the
foregoing subsections)) shall terminate upon the Conversion Milestone):

        (a)   (i) any increase or decrease in the number of directors serving on
the Board (or similar governing body) or any committee thereof, except as
permitted by the terms of the Certificate of Designation, or (ii) any alteration
of the powers of the Board (or similar governing body) or any committee thereof
(including creating any new committee), except for any alterations of a
non-material, routine or administrative nature which do not adversely affect the
rights of the Investors Group;

        (b)   (i) approving or making material amendments to the annual budget
of any Group Company (the "Annual Budget"), or (ii) making any expenditures or
undertaking any transactions which would cause the Group Companies to, together
with all other contemplated expenditures in the same budget period, deviate from
a previously approved Annual Budget by more than five percent (5%) of the
aggregate expenditures contemplated in such previously approved Annual Budget;

        (c)   (i) terminating the Company's status as a publicly listed company
or terminating the registration of the Common Stock under the Securities Act of
1933 (the "Securities Act") or amending the Company's reporting obligations
under the Exchange Act of 1934 (the "Exchange Act"), (ii) changing its (or any
other Group Company's) jurisdiction of organization, or (iii) applying to list
(or materially altering or terminating its listing) on any stock exchange;

        (d)   making any material change in the nature of its business or in its
lines of business;

        (e)   changing its articles of incorporation, bylaws or other similar
governing documents except for any alterations of a non-material, routine or
administrative nature which do not adversely affect the rights of the Investors
Group;

4

--------------------------------------------------------------------------------



        (f)    creating or issuing any capital stock (including creating or
issuing any new class of common stock of the Company other than the issuance for
cash of the current class of Common Stock), any preferred stock (including any
Apollo Preferred Shares or other shares of the Series A Preferred Stock of the
Company) or any other equity-like or hybrid securities (including debt
securities with equity components), including, without limitation, options,
warrants, convertible, exchangeable or exercisable securities, stock
appreciation rights or any other security or arrangement whose economic value is
derived from the value of the equity of the Group Companies (an "Equity-based
Security") (it being understood, for the avoidance of doubt, that the Company
shall be permitted to (x) issue shares of its current class of Common Stock for
cash without consent of the Preferred Share Purchaser, subject to the Investors
Group rights in Sections 1.3(s) and 2.1 of this Agreement and (y) make issuances
(other than of any Apollo Preferred Shares or other shares of the Series A
Preferred Stock of the Company) to employees, directors and consultants (who are
natural persons) pursuant to and in accordance with stock incentive plans of the
Company that were publicly filed with the Commission prior to the date of the
Purchase Agreement (provided that any such issuances are made in accordance with
the terms, conditions and limitations of such plans as they existed as of the
date of the Purchase Agreement, as modified with (i) the approval of the
Company's stock holders and (ii) the separate written approval of the Preferred
Share Purchaser);

        (g)   repurchasing or redeeming any equity securities or any
Equity-based Security;

        (h)   declaring, setting aside, making or paying dividends or other
distributions to any Person;

        (i)    authorizing, issuing, creating, or incurring any Indebtedness (or
Liens relating to Indebtedness) or entry into any other binding commitments with
any person with respect to such Indebtedness, other than (i) the issuance of the
Notes pursuant to the Purchase Agreement and (ii) up to $75 million in the
aggregate of Permitted Junior Debt (as defined in the Purchase Agreement);

        (j)    repaying, refinancing (by recapitalization or otherwise) or
amending or otherwise modifying any Indebtedness prior to maturity thereof
(including, without limitation, amending, waiving or otherwise modifying any
terms of any Contracts entered into in connection with, or otherwise relating
to, the Karlsson Purchase, whether through the amendment of any such Contracts,
through the entry into new Contracts or arrangements, or otherwise), except as
required by the terms of such Indebtedness;

        (k)   any individual or related series of dispositions of assets or
businesses, whether by sale, transfer, assignment or otherwise, whether direct
or indirect, with a value in excess of $200,000 individually or in excess of
$500,000 when aggregated with all other dispositions in any twelve (12)-month
period, except for the sale of potash in the ordinary course of business;

        (l)    selling or granting of any royalty (or similar) interests in, or
other rights to payment based on the revenue of, the Group Companies or any
assets or rights of the Group Companies; provided, that the Company shall be
permitted to grant royalties in connection with the acquisition of property in
the ordinary course of business, if (x) such royalty interests are granted to
the seller of the acquired property and relate solely to the acquired property;
and (y) either (i) such royalty interests are granted in connection with
acquisitions of state-owned property, where the size of all state-owned
properties as to which royalties are sold or granted under this proviso in any
twelve (12)-month period does not exceed 1,500 acres in the aggregate and the
royalties granted are substantially consistent with the published guidelines of
the Arizona Bureau of Land Management, or (ii) the size of all non-state-owned
properties as to which royalties are sold or granted under this proviso in any
twelve (12)-month period does not exceed 500 acres in the aggregate and such

5

--------------------------------------------------------------------------------



royalty grants to the recipient only a percentage interest in gross potash
production from the acquired property, not to exceed the following percentages:

        (i)    two percent (2%) if potash produced from the acquired property is
sold at $200/tonne or less,

        (ii)   three percent (3%) if potash produced from the acquired property
is sold at a price less than or equal to $300/tonne but greater than $200/t,

        (iii)  four percent (4%) if potash produced from the acquired property
is sold at a price less than or equal to $400/tonne but greater than $300/t,

        (iv)  five percent (5%) if potash produced from the acquired property is
sold at a price less than or equal to $500/tonne but greater than $400/t and

        (v)   six percent (6%) if potash produced from the acquired property is
sold at a price greater than $500/tonne;

        (m)  except with respect to the acquisition of real property or
interests in real property (which is covered by clause (n) below), any
individual or related series of acquisitions of assets, securities or
businesses, whether by purchase, transfer, assignment or otherwise, whether
direct or indirect, and including investments in or formation of partnerships or
joint ventures with third parties, with a value (or for consideration) in excess
of $500,000 individually or $2,000,000 in any twelve (12)-month period when
aggregated with all other acquisitions;

        (n)   any individual or related series of acquisitions of any real
property or interests in real property with a value (or for consideration) in
excess of $750,000 or in excess of $1,500,000 in any twelve (12)-month period
when aggregated with all other acquisitions, other than pursuant to Contracts
entered into after the date hereof that are permitted to be entered into
hereunder and by Section 9.1 of the Purchase Agreement;

        (o)   any mergers, consolidations, recapitalizations, restructurings,
reorganizations, business combinations, or change-of-control transactions
involving any Group Company;

        (p)   (i) commencing a voluntary case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to any Group Company, or seeking to
adjudicate any Group Company bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to any Group Company or any Indebtedness of any Group
Company, (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for any Group Company or for all or any substantial part of any
Group Company's assets, or (iii) the making of a general assignment for the
benefit of any Group Company's creditors;

        (q)   entering into (or amending, altering or cancelling) any
transaction or Contract (including, but not limited to, the purchase, sale,
lease, or exchange of any property or the rendering of any service) with any
Affiliate or Associate of the Group Companies;

        (r)   hiring or firing of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Chief Commercial Officer, Project Manager or
Mine Manager (or other executives or managers performing substantially similar
roles), and entry into or amendments of (or any waivers under) any employment or
similar agreements or other compensation arrangements with such persons;

        (s)   issuing to any Person or Group shares of Common Stock or
Equity-based Securities which would result in such Person or Group (including
Affiliates and Associates of such Person or Group) Beneficially Owning seven and
one-half percent (7.5%) or more of the then-outstanding

6

--------------------------------------------------------------------------------



Common Stock or other equity of the Company (or voting power of the Company for
the election of directors); or

        (t)    entering into any Contract or otherwise obligating the Group
Companies to take any of the foregoing actions.

        1.4    Good Faith Dealing.    Until the occurrence of an Investor Rights
Termination Event, without the prior consent of the Investors Group, the Company
shall not take any action (or fail to take any action) to cause or permit the
amendment of, or amend, its articles of incorporation (as amended by the
Certificate of Designation (as defined in the Purchase Agreement)) or bylaws, or
enter into any Contract (or amend an existing Contract), in each case in a
manner that is adverse to, or conflicts with, any of the Investors Group's
rights under this Agreement (including its registration rights hereunder) or its
Charter Designation Rights, and shall perform its obligations herein in good
faith.

        1.5    Termination of Investors Group Rights.    From and after the
Closing, if the Investor Percentage Interest is less than the Initial Threshold,
then at any time that the Investor Percentage Interest falls below a level at
which the Majority Holders would be entitled to elect a number of Investor
Directors pursuant to the Charter Designation Rights as are then serving, the
Preferred Share Purchaser shall promptly notify the Company and, unless
otherwise consented to by a majority of the non-Investor Directors on the Board,
use its reasonable best efforts to cause a number of Investor Directors to
promptly resign from the Board (including by taking action by written consent)
such that immediately following such resignation there is only that number of
Investor Directors that the Majority Holders are then entitled to elect based on
the then-current Investor Percentage Interest.


ARTICLE II

OTHER COVENANTS


        2.1    Preemptive Rights.    

        (a)   Each Royalty Purchaser will have the preemptive rights set forth
in this Section 2.1 with respect to any issuance of any Common Stock or
Equity-based Securities by any Group Company that are issued after the Closing
(any such issuance other than those described in clauses (i) through
(iii) below, a "Preemptive Rights Issuance"), except for (i) issuances to
employees, directors and consultants pursuant to and in accordance with stock
incentive plans of the Company that were publicly filed with the Commission
prior to the date hereof (provided that any such issuances are made in
accordance with the terms, conditions and limitations of such plans as they
existed as of the date of hereof and without effect to any amendments or other
modifications thereof after the date hereof unless approved by the Investors
Group) or written agreements set forth on Schedule 9.13 of the Purchase
Agreement (provided that any such issuances are made in accordance with the
terms, conditions and limitations of such agreements as they existed as of the
date hereof and without effect to any amendments or other modifications thereof
after the date hereof unless approved by the Investors Group), (ii) issuances of
shares of Common Stock as consideration in any merger approved by pursuant to
Section 1.3(o), or (iii) issuances of shares of Common Stock pursuant to and in
accordance with warrant agreements entered into (and publicly filed with the
Commission) prior to the date of the Purchase Agreement and previously disclosed
to the Investors Group (provided that any such issuances are made in accordance
with the terms, conditions and limitations of such warrant agreements as they
existed as of the date of the Purchase Agreement and without effect to any
amendments or other modifications thereof after the date of the Purchase
Agreement unless approved by the Investors Group). The preemptive rights in this
Section 2.1 shall terminate at such time as the Investor Percentage Interest
falls below ten percent (10%).

        (b)   If any Group Company at any time or from time to time effects a
Preemptive Rights Issuance, such Group Company shall give written notice to each
Royalty Purchaser a reasonable period in

7

--------------------------------------------------------------------------------



advance of such issuance (but in no event later than ten (10) days prior to such
issuance), which notice shall set forth the number and type of the securities to
be issued, the issuance date, the offerees or transferees, the price per
security, and all of the other terms and conditions of such issuance, which
shall be deemed updated by delivery of the final documentation for such issuance
to each Royalty Purchaser. Each Royalty Purchaser may, by written notice to such
Group Company (a "Preemptive Rights Notice") delivered no later than twenty-one
(21) days after the consummation of such Preemptive Rights Issuance, elect to
purchase (or designate an Affiliate thereof (including, without limitation,
another Investor) to purchase) a number of securities specified in such
Preemptive Rights Notice (which number may be any number up to but not exceeding
such Royalty Purchaser's pro rata portion of the Preemptive Rights Cap Amount
applicable to such Preemptive Rights Issuance), on the same terms and conditions
as such Preemptive Rights Issuance (it being understood and agreed that (i) the
price per security that the Investors shall pay shall be the same as the price
per security set forth in the Preemptive Rights Notice, and (ii) the Investors
shall not be required to comply with any terms, conditions, obligations or
restrictions (including, without limitation, any non-compete, standstill or
other limitations but excluding any remaining period of a transfer or lock-up
restriction applicable at such time to other purchasers in such Preemptive
Rights Issuance) not directly necessary for the effectuation of the sale or
issuance of such securities). If the Royalty Purchasers exercise their
preemptive rights hereunder with respect to such Preemptive Rights Issuance, the
Company shall (or shall cause such subsidiary to) issue to the Royalty
Purchasers (or their designated Affiliates) the number of securities specified
in such Preemptive Rights Notice as soon as reasonably practicable thereafter.
For the avoidance of doubt, in the event that the issuance of Common Stock or
Equity-based Securities in a Preemptive Rights Issuance involves the purchase of
a package of securities that includes Common Stock or Equity-based Securities
and other securities in the same Preemptive Rights Issuance, each Royalty
Purchaser shall have the right to acquire its applicable pro rata portion of
such other securities, together with its applicable pro rata portion of such
Common Stock or Equity-based Securities, in the same manner described above (as
to amount, price and other terms).

        (c)   The election by any Royalty Purchaser not to exercise its
preemptive rights hereunder in any one instance shall not affect its right
(other than in respect of a reduction in the Investors Rights Percentage) as to
any future Preemptive Rights Issuances. Each Royalty Purchaser shall be entitled
to deliver its own notices and make its own elections for purposes of this
Section 2.1, and the non-exercise by any Royalty Purchaser shall not affect the
rights of any other Investor under this Section 2.1.

        (d)   For the avoidance of doubt, the Royalty Purchasers shall not have
any preemptive rights under this Section 2.1 with respect to any issuance of any
Common Stock or Equity-based Securities by any Group Company occurring at or
prior to the Closing (a "Pre-Closing Issuance"). Each Investor's preemptive
rights (if any) with respect to Pre-Closing Issuances shall be limited to their
rights under Section 9.13 of the Purchase Agreement.

        2.2    Information Rights.    

        (a)   From the Closing until the Investor Percentage Interest is less
than five percent (5%), the Company will prepare and furnish the following to
each Investor (and in the case of clause (iv), make available to each Investor):

        (i)    As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Group Companies, a copy of the audited
consolidated balance sheet of the Group Companies as at the end of each such
fiscal year and the related audited consolidated statements of income, cash
flows and changes in shareholders equity for such year of the Group Companies
setting forth, in each case in comparative form the figures for the previous
fiscal year, or, in the case of such balance sheet, for the last day of such
fiscal year, all in reasonable detail.

        (ii)   As soon as available, and in any event within forty-five
(45) days after the end of each fiscal quarter of the Group Companies for the
first three (3) fiscal quarters of a fiscal year, the

8

--------------------------------------------------------------------------------



unaudited consolidated balance sheet of the Group Companies as at the end of
such quarter and the related consolidated statements of income, cash flows and
changes in shareholders' equity for such quarter and the portion of the fiscal
year of the Group Companies then ended, setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, or, in the case of such balance sheet, for the last day of such
period, all in reasonable detail.

        (iii)  As soon as available, (A) a copy of the operating and capital
expenditure budgets for the Group Companies for such fiscal year, (B) monthly
construction progress reports (containing detail on budget, schedule and key
metrics), (C) monthly management accounts and periodic information packages
relating to the operations and financial performance of the Group Companies, in
each case in such form as the applicable Group Company prepares in the ordinary
course of business, (D) unless already received by an Investor Director or a
Board Observer, a copy of all information packages (and any other materials,
documents or information) provided to the board of directors (or similar
governing body) of any Group Company or any director thereof (including notices,
minutes, consents and regularly or specially compiled financial and operating
data distributed to the members of such board or body at the same time as such
materials are distributed to such board or body) and (E) a copy of any
information or reporting packages (and any other materials, certificates,
documents or other information) provided directly or indirectly (including
through trustees or other agents) to any or all lenders under the Project
Finance Facility (as defined in the Purchase Agreement) or to any other lender
to or debt financing source of any Group Company.

        (iv)  As soon as reasonably practicable after a request by any Investor
to inspect, review or consult with (as applicable), all books and records and
facilities and properties and management (including project managers and other
key employees) of each Group Company at reasonable times and intervals.

        (v)   As soon as reasonably practicable, any other information
reasonably requested by such Investor; provided that there is a tax, accounting,
investment monitoring or other valid purpose for requesting such information.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        3.1    Representations and Warranties of the Investors.    Each Investor
hereby represents and warrants to the Company as follows:

        (a)   Such Investor has been duly formed, is validly existing and is in
good standing under the laws of its state of organization. Such Investor has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

        (b)   The execution and delivery by such Investor of this Agreement and
the performance by such Investor of its obligations under this Agreement do not
and will not conflict with, violate any provision of, or require the consent or
approval of any Person under, Applicable Law, the organizational documents of
such Investor, or any Contract to which such Investor is a party or to which any
of its assets are subject.

        (c)   The execution, delivery and performance of this Agreement by such
Investor has been duly authorized by all necessary corporate (or similar) action
on the part of such Investor. This Agreement has been duly executed and
delivered by such Investor and, assuming the due authorization, execution and
delivery by the Company, constitutes a legal, valid and binding obligation of
the Investor, enforceable against such Investor in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors' rights and to general principles of equity.

9

--------------------------------------------------------------------------------





        3.2    Representations and Warranties of the Company.    The Company
hereby represents and warrants to the Investors Group as follows:

        (a)   The Company is a duly incorporated and validly existing
corporation in good standing under the laws of the State of Nevada. The Company
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

        (b)   The execution and delivery by the Company of this Agreement and
the performance of the obligations of the Company under this Agreement do not
and will not conflict with, violate any provision of, or require any consent or
approval of any Person under, Applicable Law, the organizational documents of
the Company, or any Contract to which the Company is a party or to which any
assets of any Group Company are subject.

        (c)   The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary corporate action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Investors Group, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency and other laws of general applicability relating to or
affecting creditors' rights and to general principles of equity.


ARTICLE IV

REGISTRATION


        4.1    Demand Registrations.    

        (a)    Requests for Registration.    Subject to Section 4.1(b), at any
time after the Closing, the Investors Group may request in writing and require
that the Company effect the registration (which, for avoidance of doubt, may be
a Shelf Registration) of all or any part of the Registrable Securities held by
any Investor (a "Registration Request") (which Registration Request shall
specify the number of Registrable Securities intended to be registered and the
intended method of distribution). Promptly after its receipt of any Registration
Request, the Company will use its best efforts to register, as soon as
practicable in accordance with the provisions of this Agreement, all Registrable
Securities that have been requested to be registered in the Registration
Request. Any registration requested by the Investors Group pursuant to this
Section 4.1(a) is referred to in this Agreement as a "Demand Registration."

        (b)    Limitation on Demand Registrations.    

        (i)    The Company shall not be required to (A) effect more than six
(6) Demand Registrations (or more than three (3) in any twelve (12)-month
period) or (B) effect more than three (3) Demand Registrations on Form S-1 (or
more than one (1) in any twelve (12)-month period) (it being understood and
agreed that the Company shall not be required to effect a Demand Registration on
Form S-1 if the Company is S-3 eligible at such time and can successfully
effectuate a Shelf Registration (including, if requested, an Underwritten Shelf
Takedown thereunder) at such time with respect to the Registrable Securities
requested to be registered by the Investors Group). No Demand Registration will
count for the purposes of the limitations in this Section 4.1(b) unless the
registration has been declared or ordered effective by the Commission and
remains continuously effective until (I) in the case of a Shelf Registration,
the date on which all Registrable Securities covered thereby have been sold
pursuant to such registration (or if earlier, the first date on which no
Registrable Securities remain outstanding) and (II) in the case of a
registration statement that does not relate to a Shelf Registration, the earlier
of (x) the date on which all Registrable Securities covered thereby have been
sold pursuant to such registration (or if earlier, the first date on which no
Registrable Securities remain

10

--------------------------------------------------------------------------------



outstanding) and (y) the close of business on the one hundred and eightieth
(180th) day after such registration has been declared or ordered effective by
the Commission.

        (ii)   The Company also shall not be required to effect any Demand
Registration if the Company has notified the Investors Group that, in the good
faith judgment of the Company, due to a pending material transaction or material
event (other than the Demand Registration that is the subject of such
Registration Request) it would be materially detrimental to the Company for such
registration to be effected at such time, in which event the Company shall have
the right to defer such filing for a period of not more than thirty (30) days
after receipt of the request of the Investors Group; provided that such right to
delay a request shall be exercised by the Company not more than three (3) times
in any twelve (12)-month period and not more than once in any four (4)-month
period. If the Company postpones the filing of a prospectus or the effectiveness
of a Registration Statement pursuant to this Section 4.1(b)(ii) , the Investors
Group will be entitled to withdraw its Registration Request and, if such request
is withdrawn, such registration request will not count for the purposes of the
limitation set forth in this Section 4.1(b).

        (c)    Selection of Underwriters.    If any Demand Registration (or any
Underwritten Shelf Takedown) is proposed to be underwritten, the lead
underwriter (and all of the other underwriters, other than the second
bookrunner) to administer the offering in connection with any such Demand
Registration or Underwritten Shelf Takedown will be chosen by the Investors
Group subject to prior consultation with the Company. The Company shall be
entitled to designate a second bookrunner in any offering in connection with any
such Demand Registration or Underwritten Shelf Takedown. In connection with any
registered offering of the Company in which none of the Investors Group is
offering any securities, so long as the Investor Percentage Interest is twenty
percent (20%) or more at such time, the underwriters for such offering shall be
selected by the mutual agreement of the Company and the Investors Group, each
acting reasonably.

        (d)    Priority on Demand Registrations.    The Company will not include
in any Demand Registration pursuant to this Section 4.1 (or any Shelf Takedown,
whether an Underwritten Shelf Takedown or otherwise) any shares of Common Stock
(or other securities) that are not Registrable Securities, without the prior
written consent of the Investors Group. If the lead underwriter in a Demand
Registration that is an underwritten offering advises the Company that in its
reasonable opinion the number of Registrable Securities (and, if permitted
hereunder, other shares of Common Stock requested to be included in such
offering) exceeds the number of securities that can be sold in such offering
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that, in the reasonable opinion of
such underwriter, can be sold without adversely affecting the marketability of
the offering (including an adverse effect on the per share offering price),
which securities will be so included in the following order of priority:
(i) first, Registrable Securities of the Investors Group, (ii) second, if there
is any additional availability after full satisfaction of clause (i) above, any
shares of Common Stock to be sold by the Company, and (iii) third, if there is
any additional availability after full satisfaction of clauses (i) and
(ii) above, any shares of Common Stock requested to be included pursuant to the
exercise of other contractual piggyback registration rights granted by the
Company pro rata among such persons (if applicable) on the basis of the
aggregate number of securities requested to be included by such persons.

        4.2    Piggyback Registrations.    

        (a)    Right to Piggyback.    Whenever the Company proposes to register
any shares of Common Stock (or securities convertible into or exercisable for
shares of Common Stock) in connection with a Public Offering solely for cash
(whether for its own account (a "Company Registration") or for the account of
any other Person (other than the Investors Group) possessing contractual demand
registration rights (a "Shareholder Registration")), other than pursuant to a
Demand Registration or a

11

--------------------------------------------------------------------------------



Special Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Investors Group of its intention
to effect such a registration and, subject to Section 4.2(c), will include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) Business
Days after the date of the Company's notice (a "Piggyback Registration") (it
being understood and agreed that, for the avoidance of doubt, the Investors
Group's election to include its Registrable Securities in such registration
and/or sell its Registrable Securities in such related offering may be
conditioned on the pricing achieved in the contemplated registration or
offering). Subject to the foregoing, the Investors Group may withdraw its
Registrable Securities from such Piggyback Registration by giving written notice
to the Company and the managing underwriter, if any, on or before the fifth
(5th) Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 4.2 prior to the effectiveness of such registration, whether or not the
Investors Group has elected to include Registrable Securities in such
registration, and except for the obligation to pay Registration Expenses
pursuant to Section 4.5, the Company will have no liability to the Investors
Group in connection with such termination or withdrawal.

        (b)    Underwritten Registration.    If the registration referred to in
Section 4.2(a) is proposed to be underwritten, the Company will so advise the
Investors Group. In such event, the right of the Investors Group to registration
pursuant to this Section 4.2 will be conditioned upon the Investors Group's
participation in such underwriting and the inclusion of the Investors Group's
Registrable Securities in the underwriting, and the Investors Group will
(together with the Company and the other securityholders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting in accordance with Section 4.1(c).

        (c)    Priority on Registrations.    

        (i)    If a Piggyback Registration relates to an underwritten primary
offering for a Company Registration, and the lead underwriter advises the
Company that in its reasonable opinion the number of securities requested to be
included in such registration exceeds the number that can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company will include in such
registration or prospectus only such number of securities that in the reasonable
opinion of such underwriter can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, the shares of Common Stock the Company proposes to sell,
and (ii) second, if there is any additional availability after full satisfaction
of clause (i) above, shares of Common Stock (including Registrable Securities)
of any investors (including the Investors Group) who have requested registration
of their securities pursuant to contractual piggyback registration rights
(including pursuant to Section 4.2(a)), pro rata on the basis of the aggregate
number of such securities or shares owned by each such investor.

        (ii)   If a Piggyback Registration relates to an underwritten offering
for a Shareholder Registration, and the lead underwriter advises the Company
that in its reasonable opinion the number of securities requested to be included
in such registration exceeds the number that can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such registration or
prospectus only such number of securities that in the reasonable opinion of such
underwriter can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the shares of Common Stock to be included by the investor that exercised its
demand rights with respect to the Shareholder Registration, and (ii) second, if
there is any additional availability after full satisfaction of clause (i)
above, shares of Common Stock (including Registrable Securities) of any other
investors (including the Investors Group) who have

12

--------------------------------------------------------------------------------



requested registration of their securities pursuant to contractual piggyback
registration rights (including pursuant to Section 4.2(a)), pro rata on the
basis of the aggregate number of such securities or shares owned by each such
investor.

        4.3    Shelf Registration Statement.    

        (a)   Not later than the earlier of thirty (30) days after (or, if the
Company is not then S-3 eligible, sixty (60) days after) (x) Project Completion
(as defined in the Purchase Agreement) or (y) a written request by the Investors
Group, the Company shall file with the Commission either (i) a Shelf
Registration Statement or (ii) pursuant to Rule 424(b) under the Securities Act,
a prospectus supplement that shall be deemed to be part of an existing Shelf
Registration Statement in accordance with Rule 430B under the Securities Act, in
each case relating to the offer and sale of all of the Registrable Securities
(the "Shelf Registration"). The Company shall, if such Shelf Registration
Statement is not automatically effective, use its best efforts to cause such
Shelf Registration Statement to be declared effective under the Securities Act
as soon as possible after filing. The Company shall amend or supplement such
Shelf Registration Statement to include additional Registrable Securities. The
Company shall use its best efforts to cause the Shelf Registration Statement to
remain effective, including by filing a replacement Shelf Registration Statement
upon the expiration of the original Shelf Registration Statement until such time
as there are no remaining Registrable Securities, and amend the Shelf
Registration Statement from time to time as requested by the Investors Group to
permit disposition of Registrable Securities pursuant thereto in accordance with
the preferred method of distribution of Securities under the Shelf Registration
Statement of the Investors Group.

        (b)   The Investors Group shall be entitled, at any time and from time
to time when a Shelf Registration Statement is effective, to sell such
Registrable Securities as are then registered pursuant to such Shelf
Registration Statement, in any manner as provided in its notice to the Company
(including in any underwritten offering, if so requested) (each such sale, a
"Shelf Takedown"); provided, that, (i) if such Shelf Takedown is to be
underwritten (an "Underwritten Shelf Takedown"), the Investors Group shall
provide the Company at least thirteen (13) Business Days' written notice prior
to the expected closing of such Underwritten Shelf Takedown (it being understood
and agreed that, notwithstanding anything to the contrary herein, there shall be
no aggregate limit to the number of Underwritten Shelf Takedowns that may be
required to be consummated hereunder (except that the parties hereto agree that
no more than three (3) Underwritten Shelf Takedowns may be required to be
consummated hereunder in any twelve (12)-month period)) and (ii) if such
takedown does not involve an Underwritten Shelf Takedown (a "Non-Underwritten
Shelf Takedown"), the Investors Group shall provide the Company at least five
(5) Business Days' written notice prior to the expected closing of such
Non-Underwritten Shelf Takedown (it being understood and agreed that,
notwithstanding anything to the contrary herein, there shall be no limit to the
number of Non-Underwritten Shelf Takedowns that may be required to be
consummated hereunder). The Investors Group shall give the Company prompt
written notice after the consummation of each Shelf Takedown.

        4.4    Registration Procedures.    Subject to Section 4.1(b), whenever
the Investors Group has requested that any Registrable Securities be registered
pursuant to Section 4.1 or 4.2 of this Agreement (including with respect to a
Shelf Registration and any Underwritten Shelf Takedowns or Non-Underwritten
Shelf Takedowns), the Company will use its best efforts to effect the
registration and sale of such Registrable Securities as soon as reasonably
practicable in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall use its best efforts to as expeditiously as
reasonably practicable:

        (a)   With respect to a Demand Registration or a Piggyback Registration,
prepare and file with the Commission a registration statement with respect to
such Registrable Securities (which, for the avoidance of doubt, may be a Shelf
Registration and any Underwritten Shelf Takedowns or Non-Underwritten Shelf
Takedowns) and use its best efforts to cause such registration statement to

13

--------------------------------------------------------------------------------



become effective, or prepare and file with the Commission a prospectus
supplement with respect to such Registrable Securities pursuant to an effective
registration statement and, upon the request of the Investors Group, keep such
registration statement effective or such prospectus supplement current, until
(i) in the case of a Shelf Registration, the date on which all Registrable
Securities covered thereby have been sold pursuant to such registration (or if
earlier, the first date on which no Registrable Securities remain outstanding)
and (ii) in the case of any registration statement not related to a Shelf
Registration, the earlier of (A) the date on which all Registrable Securities
covered thereby have been sold pursuant to such registration (or if earlier, the
first date on which no Registrable Securities remain outstanding) and (B) the
close of business on the one hundred and eightieth (180th) day after such
registration has been declared or ordered effective by the Commission;

        (b)   Prepare and file with the Commission such amendments and
supplements to the applicable registration statement and the prospectus or
prospectus supplement used in connection with such registration statement as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement for the
period set forth in paragraph (a);

        (c)   Furnish to the Investors Group such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as it may reasonably request in order to
facilitate the disposition of Registrable Securities owned by it;

        (d)   Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities, blue sky or
other laws of such jurisdictions as shall be reasonably requested by the
Investors Group, to keep such registration or qualification in effect for so
long as such registration statement remains in effect, and to take any other
action which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by the Investors
Group; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

        (e)   Enter into customary agreements (including, if the method of
distribution is by means of an underwriting, an underwriting agreement in
customary form with the managing underwriter(s) of such offering) and take such
other actions (including participating in and making documents available for the
due diligence review of underwriters if the method of distribution is by means
of an underwriting) as are reasonably required in order to facilitate the
disposition of such Registrable Securities;

        (f)    With respect to a Demand Registration (including any Shelf
Takedowns), at the request of the Investors Group, cause its senior executives
to participate, at the Company's expense, in customary investor presentations
and "road shows" (to be scheduled in a collaborative manner so as not to
unreasonably interfere with the conduct of the business of the Company);

        (g)   Notify the Investors Group at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the applicable prospectus, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

        (h)   Make such representations and warranties to the Investors Group of
the Registrable Securities covered by the applicable registration statement and
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in an underwritten Public

14

--------------------------------------------------------------------------------



Offering and deliver such documents and certificates as may be reasonably
requested by the Investors Group and the managing underwriter, if any, to
evidence compliance with the foregoing and with any customary conditions
contained in the applicable underwriting agreement or other agreement entered
into by the Company;

        (i)    Use its best efforts to furnish to the managing underwriter, if
any, and the Investors Group (1) an opinion of outside legal counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten Public
Offering, addressed to the underwriters and the Investors Group, and (2) a
"comfort letter" from the independent registered public accountants of the
Company addressed to the Investors Group and the underwriters, if any, in form
and substance as is customarily given by independent registered public
accountants to underwriters in an underwritten Public Offering;

        (j)    Give written notice to the Investors Group:

        (i)    when any Registration Statement relating to such registrations or
any amendment thereto has been filed with the Commission and when such
registration statement or any post-effective amendment thereto has become
effective;

        (ii)   of any request by the Commission for amendments or supplements to
any registration statement filed in connection therewith or the prospectus
included therein or for additional information;

        (iii)  of the issuance by the Commission of any stop order suspending
the effectiveness of any registration statement filed in connection therewith or
the initiation of any proceedings for that purpose;

        (iv)  of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

        (v)   of the happening of any event that requires the Company to make
changes in any effective registration statement filed in connection therewith or
the prospectus related to the registration statement in order to make the
statements therein not misleading (which notice shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made).

        (k)   Use its best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.4(j)(iii) at the earliest practicable time;

        (l)    Upon the occurrence of any event contemplated by
Section 4.4(j)(v) above, promptly (and in any event within five (5) Business
Days) prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Investors Group, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. If the Company notifies the
Investors Group in accordance with Section 4.4(j)(v) above to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Investors Group shall suspend use of such prospectus and use its
commercially reasonable efforts to return to the Company all hard copies of such
prospectus (at the Company's expense) other than permanent file copies then in
the Investors Group's possession, and the period of effectiveness of such
registration statement provided for above shall be extended by the number of
days from and including the date of the giving of such notice to the date
Investors Group shall have received such amended or supplemented prospectus
pursuant to this Section 4.4(l);

15

--------------------------------------------------------------------------------



        (m)  Use its best efforts to procure the cooperation of the Company's
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Investors Group or the underwriters;

        (n)   If requested by the managing underwriter or the Investors Group,
promptly incorporate in a supplement or post-effective amendment such
information as the managing underwriter and the Investors Group agree should be
included therein relating to the sale of the Registrable Securities, including,
without limitation, information with respect to the number of shares of
Registrable Securities being sold to underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such
underwritten offering, and make all required filings of such supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such supplement or post-effective amendment;

        (o)   Cooperate with the Investors Group and the managing underwriter,
if any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Registrable Securities to be
sold, and cause such Registrable Securities to be in such denominations and
registered in such names as the managing underwriter may reasonably request at
least three (3) Business Days prior to any sale of Registrable Securities to the
underwriters;

        (p)   Cause all Registrable Securities covered by the applicable
registration statement to be listed on any national securities exchange on which
the Common Stock is then listed;

        (q)   Following reasonable advance notice, make available for inspection
by representatives of the Investors Group, any underwriter participating in any
disposition pursuant to the applicable registration statement, and any attorney
or accountant retained by the Investors Group or any such underwriter, all
relevant financial and other records and pertinent corporate documents and
properties of the Company, as shall be reasonably deemed necessary to the
Investors Group or any such underwriter, and cause the Company's officers,
directors and employees to supply all relevant information, reasonably requested
by the Investors Group, underwriter, attorney or accountant in connection with
the applicable registration as is customary for similar due diligence
examinations during normal business hours at the offices where such information
is normally kept; and

        (r)   Otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make generally available to the Company's
securityholders an earnings statement satisfying the provisions of Section 11(a)
of the Securities Act, (A) covering the twelve (12)-month period commencing at
the end of the fiscal quarter in which the applicable registration statement
becomes effective, within forty-five (45) days of the end of such twelve
(12)-month period, and (B) beginning with the first month of the Company's first
fiscal quarter commencing after the effective date of the applicable
registration statement, which statements shall cover such twelve (12)-month
period.

        4.5    Registration Expenses.    Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. All Selling
Expenses incurred in connection with any registrations hereunder shall be borne
by the investors of the securities so registered pro rata on the basis of the
aggregate offering or sale price of the securities so registered.

        4.6    Participation in Underwritten Registrations.    The Investors
Group shall not participate in any registration hereunder that is underwritten
unless the Investors Group (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved by the Investors Group
(including, pursuant to the terms of any over allotment or "green shoe" option
requested by the managing underwriter(s); provided that the Investors Group will
not be required to sell more than the

16

--------------------------------------------------------------------------------



number of Registrable Securities that the Investors Group has requested the
Company to include in any registration), (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) cooperates with the Company's reasonable requests in
connection with such registration or qualification (it being understood that the
Company's failure to perform its obligations hereunder, which failure is caused
by the Investors Group's failure to so cooperate, will not constitute a breach
by the Company of this Agreement).

        4.7    Rules 144 and 144A and Regulation S.    The Company covenants
that it will file any and all reports required to be filed by it under the
Securities Act and the Exchange Act (or, if the Company is not required to file
such reports, it will make publicly available such necessary information for so
long as necessary to permit sales pursuant to Rule 144, Rule 144A or
Regulation S under the Securities Act) and that it will take such further action
as the Investors Group may reasonably request, all to the extent required from
time to time to enable the Investors Group to sell its Securities (including,
without limitation, its Notes and its Registrable Securities) without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144, Rule 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission. Upon the written request of the Investors
Group, the Company will deliver to the Investors Group a written statement as to
whether it has complied with such requirements.

        4.8    Holdback.    The Company agrees that, if requested by the
underwriters managing any underwritten offering of Registrable Securities, the
Company (whether or not participating in such offering) agrees not to, and
agrees to use its reasonable best efforts to cause each of its officers and
directors other than an Investor Director (whether or not participating in such
offering) not to, issue or Transfer any shares of Common Stock or any securities
convertible into or exchangeable or exercisable for shares of Common Stock
without the prior written consent of such underwriters, during the period
specified by the managing underwriters, which period shall not exceed ten
(10) days prior or ninety (90) days following any registered offering of such
Registrable Securities; provided that the Investors Group shall have likewise
agreed with such underwriters and the Company not to Transfer any Registrable
Securities during such period pursuant to an agreement that is substantially
identical to the lock-up agreement to be signed by the Company, which agreement
may not be waived or amended without the consent of the Company. This
Section 4.9 shall not apply to any offering of Registrable Securities effected
pursuant to a Registration Request made during the period following the filing
of any registration statement with the Commission with respect to any offering
by the Company of shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Common Stock until ninety (90) days
after the date on which such registration statement is declared effective.

        4.9    Furnishing Information.    

        (a)   It shall be a condition to the obligations of the Company to file
any registration statement pursuant to Section 4.1 that the Investors Group
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of such securities
reasonably requested by the Company to the extent such information is necessary
to effect the registration of its Registrable Securities.

17

--------------------------------------------------------------------------------




ARTICLE V

INDEMNIFICATION


        5.1    Indemnification.    

        (a)   The Company agrees to indemnify and hold harmless the Investors,
their respective officers, directors, managers, employees, fiduciaries and
general and limited partners and each Person who is a controlling Person of any
of the Investors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (and the officers, directors, managers,
employees, fiduciaries and general and limited partners thereof) (each such
person being referred to herein as a "Covered Person") against, and pay and
reimburse such Covered Persons for, any losses, claims, damages or liabilities,
joint or several, to which such Covered Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained or incorporated by reference in any
Registration Statement, prospectus or preliminary prospectus used to register
Registrable Securities pursuant to this Agreement or any amendment thereof or
supplement thereto, or any document incorporated by reference therein, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any violation
by the Company of any federal, state or common law rule, regulation or law
applicable to the Company and relating to action required of or inaction by the
Company in connection with any registration or offering of Registrable
Securities, and the Company will pay and reimburse such Covered Persons for any
legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided that the Company shall not be
liable to a Covered Person in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement or alleged untrue statement,
or omission or alleged omission, made or incorporated by reference in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or any document incorporated by reference
therein, in reliance upon, and in conformity with, written information prepared
and furnished to the Company by such Covered Person expressly for use therein,
or arises out of or is based on the failure of the Investors Group to deliver a
copy of the Registration Statement or prospectus or any amendments or
supplements thereto after the Company has furnished the Investors Group with
copies thereof.

        (b)   In connection with any Registration Statement in which any
Investor is participating, the Investor shall furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such Registration Statement or prospectus and shall indemnify and hold
harmless the Company, its directors and officers and any Person who is or might
be deemed to be a controlling person of the Company or any of its subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any losses, claims, damages, liabilities, joint or several,
to which the Company or any such director, officer, or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent (x) that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information prepared and furnished to the Company by the
Investor expressly for use therein and (y) such statement or omission was not
corrected in a subsequent writing prior to or concurrently with the sale of the
securities to the Person asserting such loss, and the Investor will reimburse
the Company and each such director, officer

18

--------------------------------------------------------------------------------



and controlling Person for any legal or any other expenses actually and
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding; provided
that the obligation to indemnify and hold harmless and reimburse shall be
individual and several to each Investor and shall be limited to the net proceeds
received by such Investor from the sale of its Registrable Securities pursuant
to the offering which gives rise to the right to so indemnify, hold harmless and
reimburse (less the aggregate amount of any damages that the Investor has
otherwise been required to pay in respect of such loss, claim, damage,
liability, action or expense or any substantially similar loss, claim, damage,
liability, action or expense arising from the sale of such Registrable
Securities).

        (c)   Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission to so notify the
indemnifying party shall not relieve it from any liability under such subsection
except to the extent that the indemnifying party is actually prejudiced by such
failure to notify. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any other legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. Notwithstanding the foregoing, any indemnified party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such indemnified person unless the indemnifying party
and the indemnified party shall have mutually agreed to the contrary or the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interest between them. It is understood and agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceeding, be liable for the fees and expenses of more than one separate firm
(in addition to any one firm of local counsel for each jurisdiction) retained by
the indemnified persons for all indemnified persons and that all such fees and
expenses of such separate counsel shall be reimbursed as they are incurred. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
denied, withheld, conditioned or delayed, but if settled with such consent or if
there shall be a judgment for the plaintiff, the indemnifying party agrees to
indemnify each indemnified party from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to (or an admission of) fault, culpability or a failure to act, by
or on behalf of any indemnified party.

        (d)   The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

19

--------------------------------------------------------------------------------



        (e)   If the indemnification provided for in Section 5.1(a) or
Section 5.1(b) is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, liability, claim, damage or
expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, will contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other hand, in connection with the statements or
omissions or violations that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Investor shall be obligated to contribute pursuant to this
Section 5.1(e) shall be limited to an amount equal to the net proceeds received
by such Investor from the sale of its Registrable Securities pursuant to the
offering which gives rise to such obligation to contribute (less the aggregate
amount of any damages that the Investor has otherwise been required to pay in
respect of such loss, claim, damage, liability, action or expense or any
substantially similar loss, claim, damage, liability, action or expense arising
from the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


ARTICLE VI

DEFINITIONS


        6.1    Defined Terms.    Capitalized terms when used in this Agreement
have the following meanings:

        "Affiliate" means, with respect to any Person, any Person who directly
or indirectly Controls, is Controlled by, or is under common Control with the
specified Person. For purposes of this Agreement, Apollo Global Management, LLC
and its Affiliates shall not be deemed to be Affiliates of the Company or any of
its Subsidiaries.

        "Agreement" has the meaning set forth in the Preamble.

        "Annual Budget" has the meaning set forth in Section 1.3(b).

        "Applicable Law" means all applicable provisions of (i) constitutions,
statutes, laws, rules, regulations, ordinances, codes or orders of any
Governmental Entity, and (ii) any orders, decisions, injunctions, judgments,
awards or decrees of any Governmental Entity.

        "Apollo Warrants" has the meaning set forth in the Purchase Agreement.

        "Apollo Preferred Shares" has the meaning set forth in the Purchase
Agreement.

        "Associate" means, with respect to any Person, (a) such Person's
directors, managers or executive or senior officers and (b) (i) a corporation or
organization (other than the Group Companies) of which such director, manager or
officer is an officer, director or partner or is, directly or indirectly, the
Beneficial Owner of ten percent (10%) or more of any class of equity securities,
(ii) any trust or other estate in which such director, manager or officer has a
substantial beneficial interest or as to which such director, manager or officer
serves as trustee or in a similar capacity, and (iii) any relative or spouse of
such director, manager or officer, or any relative of such spouse, who has the
same home as such director, manager or officer or who is a director, manager or
officer of any of the Group Companies.

20

--------------------------------------------------------------------------------





        "Beneficially Own" with respect to any securities shall mean having
"beneficial ownership" of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act without giving effect to the sixty (60)-day limitation on
determining beneficial ownership contained in Rule 13d-3(d)), including pursuant
to any agreement, arrangement or understanding, whether or not in writing.

        "Board" has the meaning set forth in Section 1.1.

        "Board Observer" has the meaning set forth in Section 1.1(b).

        "Business Day" means any day on which banks are not required or
authorized to close in the City of New York.

        "Certificate of Designation" has the meaning set forth in the Purchase
Agreement.

        "Charter Designation Rights" has the meaning set forth in
Section 1.1(a).

        "Charter Designation Termination Date" means the first date following
the Closing Date (as defined in the Purchase Agreement) on which the Charter
Designation Rights no longer entitle the Majority Holders to elect directors to
the Board.

        "Closing" has the meaning set forth in the Purchase Agreement.

        "Closing Date" has the meaning set forth in the Purchase Agreement.

        "Commission" means the Securities and Exchange Commission or any other
federal agency administering the Securities Act.

        "Common Stock" has the meaning set forth in the Recitals.

        "Company" has the meaning set forth in the Preamble.

        "Company Registration" has the meaning set forth in Section 4.2(a).

        "Contract" means any contract, agreement, obligation, note, bond,
mortgage, indenture, guarantee, agreement, subcontract, lease or undertaking
(whether written or oral and whether express or implied).

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

        "Covered Person" has the meaning set forth in Section 5.1(a).

        "Conversion Milestone" has the meaning set forth in the Purchase
Agreement.

        "Demand Registration" has the meaning set forth in Section 4.1(a).

        "Equity-based Security" has the meaning set forth in Section 1.3(f).

        "Exchange Act" has the meaning set forth in Section 1.3(c).

        "Governmental Entity" means any foreign, federal or local government, or
regulatory or enforcement authority of any such government or any court,
administrative agency or commission or other authority or instrumentality of any
such government.

        "Group" has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

        "Group Companies" has the meaning set forth in Section 1.3.

        "Indebtedness" has the meaning set forth in the Purchase Agreement.

        "Initial Threshold" means twenty percent (20%).

21

--------------------------------------------------------------------------------



        "Investment Fund" means any investment fund or separate investment
account that is managed by any Investor or its Affiliates.

        "Investor" means (i) each of the Investors (as defined in the Preamble),
and (ii) any Permitted Transferee (x) who acquires Securities (or to whom
Securities are Transferred), whether from an Investor, the Company or otherwise
or (y) to whom any rights, interests or obligations hereunder are assigned
pursuant to Section 7.4.

        "Investors Group" has the meaning set forth in the Preamble (and shall
be deemed to include any other Persons who become "Investors" after the date
here, including any Permitted Transferees).

        "Investor Director" means a director who has been elected or appointed
to the Board by the Preferred Share Purchaser or the Majority Holders (pursuant
to and in accordance with the Charter Designation Rights).

        "Investor Percentage Interest" means, as of any date of determination,
the percentage of the total number of votes that may be cast in the election of
directors generally of the Company that is represented by the Securities (or any
other securities of the Company) Beneficially Owned by the Investors Group, any
of its Affiliates and its or their Permitted Transferees, in the aggregate (for
purposes of this definition, treating any Apollo Warrants held at such time by
such Persons as having been exercised by such Persons for all of the shares of
Common Stock underlying such Apollo Warrants, with such Persons having
Beneficial Ownership over such shares).

        "Investor Representative" has the meaning set forth in Section 7.2.

        "Investor Rights Termination Event" shall be deemed to occur if, as of
the end of any Business Day following the Closing, none of the Investors
Beneficially Own any Securities.

        "Karlsson Purchase" means the transactions contemplated by that certain
Membership Interest Purchase Agreement, dated as of May 30, 2012, between
Prospect Global Resources, Inc., a Delaware corporation, and Karlsson
Group, Inc., an Arizona corporation, including all ancillary agreements and
documentation entered in connection therewith.

        "Liens" has the meaning set forth in the Purchase Agreement.

        "Majority Holders" has the meaning set forth in the Certificate of
Designations.

        "Non-Underwritten Shelf Takedown" has the meaning set forth in
Section 4.3(b).

        "Notes" has the meaning set forth in the Purchase Agreement

        "Notes Purchaser" means the Investors set forth in Schedule A under such
heading, and shall include any Permitted Transferee of any such Investor.

        "Permitted Junior Debt" has the meaning set forth in the Purchase
Agreement (except that the incurrence or issuance thereof occurs after the
Closing).

        "Permitted Transferee" means, with respect to any Investor, any
Affiliate or Investment Fund of such Investor (or of any of the members or
limited partners of such Investor) that agrees to be bound by the provisions of
this Agreement as if it were an Investor by executing and delivering to the
Company a joinder in substantially the form attached hereto as Exhibit A.

        "Person" means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
other entity, whether acting in an individual, fiduciary or other capacity.

        "Piggyback Registration" has the meaning set forth in Section 4.2(a).

22

--------------------------------------------------------------------------------



        "Pre-Closing Issuance" has the meaning set forth in Section 2.1(d).

        "Preemptive Rights Cap Amount" means, with respect to a Preemptive
Rights Issuance, a number of securities which, if divided by the sum of (i) such
number of securities plus (ii) the number of securities issued in such
Preemptive Rights Issuance, would represent a percentage that is equal to the
Investor Percentage Interest (as of immediately prior to the Preemptive Rights
Issuance). A Royalty Purchaser's "pro rata portion" of the Preemptive Rights Cap
Amount applicable to a Preemptive Rights Issuance shall be determined by the
Investor Group, from time to time, with notice to the Company, in a manner
intended to maintain the relative percentage interests of ownership of Company
securities of the Royalty Purchasers and their ultimate investors.

        "Preemptive Rights Issuance" has the meaning set forth in
Section 2.1(a).

        "Preemptive Rights Notice" has the meaning set forth in Section 2.1(b).

        "Principal Market" means the Nasdaq Stock Exchange, or, if the Nasdaq
Stock Exchange is not the principal trading market for the shares of Common
Stock, then on the principal securities exchange or securities market on which
the shares of Common Stock are then traded.

        "Preferred Share Purchaser" means the Investor set forth in Schedule A
under such heading, and shall include any Permitted Transferee of any such
Investor.

        "Project Completion" has the meaning set forth in the Purchase
Agreement.

        "Project Finance Facility" has the meaning set forth in
Section 2.2(a)(iii).

        "Public Offering" means a public offering of securities of the Company
pursuant to an effective Registration Statement under the Securities Act (other
than a Special Registration).

        "Purchase Agreement" has the meaning set forth in the Recitals.

        "Register," "registered" and "registration" shall refer to a
registration effected by preparing and (i) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (ii) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.

        "Registrable Securities" means the shares of Common Stock (including
such shares underlying the Notes or Apollo Warrants) held by the Investors
Group; provided that the Investors Group can convert or exercise the Notes or
Apollo Warrants to Common Stock prior to consummating any offering, and
provided, further, that the shares of Common Stock shall cease to be Registrable
Securities when (i) they are sold pursuant to an effective registration
statement under the Securities Act, (ii) they are sold pursuant to Rule 144
under the Securities Act or (iii) they shall have ceased to be outstanding.

        "Registration Expenses" means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement, including all
registration and filing fees, Financial Industry Regulatory Authority, Inc.
fees, printing expenses, fees and disbursements of counsel for the Company, fees
and disbursements of one counsel for the Investors Group, blue sky fees and
expenses and expenses of the Company's independent accountants in connection
with any regular or special reviews or audits incident to or required by any
such registration, but shall not include Selling Expenses.

        "Registration Request" has the meaning set forth in Section 4.1(a).

        "Registration Statement" means the prospectus and other documents filed
with the Commission to effect a registration under the Securities Act.

23

--------------------------------------------------------------------------------



        "Royalty Purchaser" means the Investors set forth in Schedule A under
such heading, and shall include any Permitted Transferee of any such Investor.

        "SEC" means the United States Securities and Exchange Commission.

        "Securities" shall have the meaning set forth in the Recitals (and shall
also be deemed to refer to and include any other securities of any Group Company
held by the Investors Group).

        "Securities Act" has the meaning set forth in Section 1.3(c).

        "Selling Expenses" means all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities hereunder,
fees and disbursements of counsel for any Investors to the extent the same does
not constitute a Registration Expense, and any Registration Expenses required by
Applicable Law to be paid by a selling shareholder.

        "Shareholder Registration" has the meaning set forth in Section 4.2(a).

        "Shelf Registration" has the meaning set forth in Section 4.3(a).

        "Shelf Registration Statement" means a Registration Statement on
Form S-3 (or any successor or similar provision) or any similar short-form or
other appropriate Registration Statement that may be available at such time, in
each case for an offering to be made on a continuous or delayed basis pursuant
to Rule 415 (or any successor or similar provision) under the Securities Act
covering Registrable Securities. To the extent that the Company is a "well-known
seasoned issuer" (as such term is defined in Rule 405 (or any successor or
similar rule) of the Securities Act), a "Shelf Registration Statement" shall be
deemed to refer to an "automatic shelf registration statement," as such term is
defined in Rule 405 (or any successor or similar rule) of the Securities Act.

        "Shelf Takedown" has the meaning set forth in Section 4.3(b).

        "Special Registration" means the registration of (i) equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or any successor or similar forms) or (ii) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, members of management, employees, consultants or sales agents,
distributors or similar representatives of the Company or its direct or indirect
subsidiaries or in connection with dividend reinvestment plans.

        "Transfer" means (i) any direct or indirect sale, assignment,
disposition or other transfer, either voluntary or involuntary, of any capital
stock or interest in any capital stock or (ii) in respect of any capital stock
or interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such transaction, swap
or series of transactions is to be settled by delivery of securities, in cash or
otherwise.

        "Underwritten Shelf Takedown" has the meaning set forth in
Section 4.3(b).

        6.2    Terms Generally.    The words "hereby," "herein," "hereof,"
"hereunder" and words of similar import refer to this Agreement as a whole and
not merely to the specific section, paragraph or clause in which such word
appears. All references herein to "Articles" and "Sections" shall be deemed
references to Articles and Sections of this Agreement unless the context shall
otherwise require. The words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation." References to "$" or
"dollars" means United States dollars. The definitions given for terms in this
Article VI and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References herein to any agreement or letter

24

--------------------------------------------------------------------------------



(including the Purchase Agreement) shall be deemed references to such agreement
or letter as it may be amended, restated or otherwise revised from time to time
(provided any reference to the "date of the Purchase Agreement" shall mean
November 29, 2012).


ARTICLE VII

MISCELLANEOUS


        7.1    Term.    This Agreement will be effective as of the Closing and,
except as otherwise set forth herein, will continue in effect thereafter until
the earliest of (a) an Investor Rights Termination Event or (b) its termination
by the consent of all parties hereto or their respective successors-in-interest.
Notwithstanding any termination (other than a termination pursuant to the last
sentence of this Section 7.1) or expiration of this Agreement, the provisions
set forth in Article V and in Article VII shall survive such termination. This
Agreement shall terminate and be of no further force and effect if the Purchase
Agreement shall terminate prior to the Closing.

        7.2    Investors Group Actions.    The parties hereto agree that any
right granted to the "Investors Group" (but not to individual "Investors") under
this Agreement, including any consent or approval rights, shall be exercised
exclusively by the Preferred Share Purchaser, or such other Investor as
designated by the Investor Group from time to time (the "Investor
Representative") on behalf of the Investors Group, and only an act of the
Investor Representative on behalf of the Investors Group shall be deemed to be
an act of the Investors Group for purposes of this Agreement.

        7.3    Amendments and Waivers.    Except as otherwise provided herein,
the provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and the Investors Group. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.

        7.4    Successors and Assigns.    Except as otherwise provided below,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto, in whole or in part (whether by
operation of law or otherwise), without the prior written consent of the Company
and the Investors Group. Notwithstanding the foregoing, (i) an Investor may
assign all or any portion of its rights, interests or obligations under this
Agreement to a Permitted Transferee of such Investor (whether such assignment
occurs prior to, at or after the Closing), (ii) an Investor may assign all or
any portion of its rights, interests or obligations under Articles IV and V to
any Person to whom such Investor Transfers Registrable Securities, and
(iii) this Agreement may be assigned by operation of law by the Company. This
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective permitted successors and assigns. Any attempted
assignment in violation of this Section 7.4 shall be void. Upon any assignment
by Investors, Schedule A shall be updated to reflect the effect of any such
assignment.

        7.5    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

        7.6    Counterparts.    This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have

25

--------------------------------------------------------------------------------



been signed by each of the parties and delivered to the other parties, it being
understood that each party need not sign the same counterpart.

        7.7    Entire Agreement.    This Agreement (including the documents and
the instruments referred to in this Agreement), together with the Purchase
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter of this Agreement.

        7.8    Governing Law; Jurisdiction.    This Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York
(excluding choice-of-law principles of the laws of such State that would permit
the application of the laws of a jurisdiction other than such State), other than
to the extent the laws of the State of Nevada (including chapters 78 and 92A of
the Nevada Revised Statutes) mandatorily apply, without regard to any applicable
conflicts-of-law principles. The parties hereto agree that any suit, action or
proceeding brought by any party to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought exclusively in the federal courts of the
United States of America located in the City and County of New York, Borough of
Manhattan, or the courts of the State of New York located in the City and County
of New York, Borough of Manhattan. Each of the parties hereto submits to the
exclusive jurisdiction of any such court in any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of, or
in connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

        7.9    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

        7.10    Specific Performance.    The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions or other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court set forth in Section 7.8, in addition
to any other remedy to which they are entitled at law or in equity.

        7.11    No Third-Party Beneficiaries.    Nothing in this Agreement shall
confer any rights upon any Person other than the parties hereto and each such
party's respective heirs, successors and permitted assigns, all of whom shall be
third-party beneficiaries of this Agreement; provided that (i) for the avoidance
of doubt, any Permitted Transferee, or other Transferee to whom rights are
assigned pursuant to Section 7.4, shall be an intended third-party beneficiary
hereof and (ii) the Persons indemnified under Article V are intended third-party
beneficiaries of Article V.

        7.12    Notices.    All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier

26

--------------------------------------------------------------------------------



(with confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Company, to:

Prospect Global Resources Inc.
1401 17th Street
Suite 1550
Denver, CO 80439
Attention: Chief Executive Officer
Facsimile: 303-990-8440

with a copy to (which shall not constitute notice):

Brownstein Hyatt Farber Schreck, LLP
410 17th Street
Suite 2200
Denver, CO 80439
Attention: Jeff Knetsch
Facsimile: 303-223-1160

If to any Investors or the Investors Group, to:

c/o Apollo Global Management, LLC
9 West 57th Street
New York, NY 10019
Attention: Laurie Medley
Facsimile: (646) 607-0528

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Andrew Nussbaum
                  Ante Vucic
Facsimile: 212-403-2000

        7.13    Stock Dividends, Etc.    The provisions of this Agreement shall
apply to any and all shares of capital stock of the Company or other Group
Company or any successor or assignee of the Company or other Group Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution for the shares of
Common Stock, by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise in such a manner and with such appropriate adjustments as to reflect
the intent and meaning of the provisions hereof and so that the rights,
privileges, duties and obligations hereunder shall continue with respect to the
capital stock of the Company or other Group Company as so changed.

        7.14    Effectiveness.    This Agreement shall become effective as of
the Closing.

[Signature page follows]

27

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
by their authorized representatives as of the date first above written.


 
 
PROSPECT GLOBAL RESOURCES INC.
 
 
By:
 
/s/ PATRICK L. AVERY          

--------------------------------------------------------------------------------

Name:  Patrick L. Avery
Title:    Chief Executive Officer and President

--------------------------------------------------------------------------------




 
 
AIF VII PG O&R HOLDINGS, L.P.
 
 
By:
 
Apollo Advisors VII (APO FC), L.P.,
its general partner
 
 
By:
 
Apollo Advisors VII (APO FC-GP), LLC,
its general partner
 
 
By:
 
/s/ LAURIE D. MEDLEY          

--------------------------------------------------------------------------------

Name:  Laurie D. Medley
Title:    Vice President

--------------------------------------------------------------------------------




 
 
AIF VII PG HOLDINGS, L.P.
 
 
By:
 
Apollo Advisors VII, L.P.,
its general partner
 
 
By:
 
Apollo Capital Management VII, LLC,
its general partner
 
 
By:
 
/s/ LAURIE D. MEDLEY          

--------------------------------------------------------------------------------

Name:  Laurie D. Medley
Title:    Vice President

--------------------------------------------------------------------------------




 
 
ANRP PG HOLDINGS, L.P.
 
 
By:
 
Apollo ANRP Advisors, L.P.,
its general partner
 
 
By:
 
Apollo ANRP Capital Management, LLC,
its general partner
 
 
By:
 
/s/ LAURIE D. MEDLEY          

--------------------------------------------------------------------------------

Name:  Laurie D. Medley
Title:    Vice President

--------------------------------------------------------------------------------




 
 
ANRP PG O&R HOLDINGS, L.P.
 
 
By:
 
Apollo ANRP Advisors (APO FC), L.P.,
its general partner
 
 
By:
 
Apollo ANRP Advisors (APO FC-GP), LLC,
its general partner
 
 
By:
 
/s/ LAURIE D. MEDLEY          

--------------------------------------------------------------------------------

Name:  Laurie D. Medley
Title:    Vice President

--------------------------------------------------------------------------------




 
 
AP PG GOLDEN SHARE, LLC
 
 
By:
 
Apollo Management VII, L.P.,
its manager
 
 
By:
 
AIF VII Management, LLC,
its general partner
 
 
By:
 
/s/ LAURIE D. MEDLEY          

--------------------------------------------------------------------------------

Name:  Laurie D. Medley
Title:    Vice President

--------------------------------------------------------------------------------






Schedule A


Preferred Share Purchaser:

AP PG Golden Share, LLC

Royalty Purchasers:

AIF VII PG O&R Holdings, L.P.

ANRP PG O&R Holdings, L.P.

Notes Purchasers:

AIF VII PG Holdings, L.P.

ANRP PG Holdings, L.P.

--------------------------------------------------------------------------------




EXHIBIT A


JOINDER AGREEMENT


Prospect Global Resources Inc.
1401 17th Street
Suite 1550
Denver, CO 80439
Attention: Chief Executive Officer

Ladies and Gentlemen:

        Reference is made to the Investors Rights Agreement, dated as of
November 29, 2012 (as such agreement may have been or may be amended from time
to time) (the "Investors Rights Agreement"), by and among Prospect Global
Resources Inc., a Nevada corporation, each of the other parties signatory
thereto and any other parties identified on the signature pages of any joinder
agreements substantially similar to this joinder agreement executed and
delivered in accordance with the Investors Rights Agreement. Capitalized terms
used but not otherwise defined herein have the meanings set forth in the
Investors Rights Agreement.

        The undersigned agrees that, as of the date written below, the
undersigned shall become a party to the Investors Rights Agreement, and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Investors Rights Agreement as an "Investor," as though an original party
thereto.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the
[    ]th day of [                ], [        ].



  [                        ]



 

By:

 

--------------------------------------------------------------------------------



  Name:        



  Title:        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



TABLE OF CONTENTS
W I T N E S S E T H
ARTICLE I GOVERNANCE
ARTICLE II OTHER COVENANTS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV REGISTRATION
ARTICLE V INDEMNIFICATION
ARTICLE VI DEFINITIONS
ARTICLE VII MISCELLANEOUS
Schedule A
EXHIBIT A
JOINDER AGREEMENT
